Citation Nr: 0825451	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, claimed as degenerative changes, degenerative disc 
disease L4-L5 and L5-S1. 

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as seborrheic dermatitis of the face.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from October 2003 until June 
2004, with 3 months and 21 days of unconfirmed prior active 
service reflected on his DD 214.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico


FINDINGS OF FACT

1.  A chronic back disorder was not shown in service, or for 
a year thereafter; the current low back disorder is not 
related to active service.

2.  A chronic skin disorder was not shown in service, or for 
a year thereafter; the current skin disorder is not related 
to active service.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A chronic skin disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, his claim.  

The veteran is claiming entitlement to service connection for 
chronic low back and for skin disorders.  He asserts that he 
injured his back during active service.  Additionally, he 
asserts that he was treated for dermatitis during active 
service. Each of these claims will be addressed separately 
below.

Low Back Disorder

In considering whether a disability was incurred or 
aggravated in active service, it must be determined whether 
the veteran was in sound condition upon enlistment.  In this 
regard, it is noted that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, his  service treatment records have been 
reviewed.  Although there is no enlistment examination, the 
claims file contains an annual medical certification taken in 
September 2003.  

In this questionnaire the veteran responded "no" to the 
following questions: (1) Have you had medical or dental 
problems since your last periodic physical examination? (2) 
Have you been seen or been treated by dentist, physician, or 
other health care provider since your last periodic physical 
examination? (3) Have you been hospitalized or had surgery 
since your last periodic physical examination? (4) Are you 
currently taking medication, or have you taken prescription 
medicine since your last physical examination? 

Based on these responses and resolving any reasonable doubt 
in the veteran's favor, the Board concludes that his low back 
was normal upon entry into his tour of duty beginning in 
October 2003.

Finding the veteran sound upon entry into active service in 
October 2003, the Board must next consider whether the 
presumption is rebutted by clear and unmistakable evidence 
that a low back disorder preexisted service.  Although a May 
2003 sick slip completed while the veteran was on active duty 
for training (ACDUTRA), notes back pain, a chronic problem 
was not manifested and as such, the presumption remains 
intact.  Consequently, the appropriate question for 
consideration is whether a back disorder was incurred, rather 
than aggravated, by this period of active service.

The service treatment records reflect treatment for low back 
pain in May 2004 due to lifting metal objects.  In a report 
of medical assessment filled out by the veteran a few days 
later, he noted that he had back pain because of carrying 
heavy metal weapon boxes.  He separated from active duty in 
June 2004.

In August 2004, a VA treatment record noted complaints of 
back pain; however, upon examination he did not appear in 
distress and had no difficulty walking. The treatment record 
did not diagnose any back disorder or pathology.  The 
evidence does not show any further follow-up.

Chronic low back symptomatology, diagnosed as degenerative 
changes, paravertebral muscle spasm, and degenerative disc 
disease at the L5-S1 level, was not shown until June 2005, 
approximately a year after he was discharged from active duty 
service.  In October 2005, he filed the current claim.

In January 2006, the veteran underwent a VA examination to 
assess whether his low back disorder was related to active 
duty.  Although the examiner indicated that the veteran had a 
pre-existing low back disorder, as noted above, the veteran 
was, in fact, presumed to be sound at the time of entrance.  

Nonetheless, after a review of the claims file and a physical 
examination, the VA examiner noted that "it is my opinion 
that the current back disability is not caused by or the 
result of complaints dated 05/17/04, 05/24/04 and 05/26/04 
within service."  A reasonable reading of this opinion is 
that the veteran's in-service complaints of back pain were 
not related to his current diagnoses.  There is no contrary 
evidence of record.  

Given the lack of a back disorder noted in service, the 
absence of low back pathology identified after service, and 
no medical nexus between the veteran's current back disorder 
and active duty, the Board finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  As the 
weight of evidence is against the claim, the Board is unable 
to grant the benefit sought. 



Skin Disorder

With respect to a skin disorder, the Board again notes that 
there is no enlistment examination associated with the 
veteran's active service beginning in October 2003.  As 
discussed above, responses in an annual medical certification 
completed in September 2003 do not indicate any physical 
impairments prior to entry into active duty in October 2003. 
Therefore, resolving any reasonable doubt in the veteran's 
favor, it is concluded that he was dermatologically sound 
upon entry into his active service.  As such, the inquiry for 
consideration is whether a skin disorder was incurred, rather 
than aggravated, by his active service.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a skin disorder.  
For example, in a November 2003 smallpox vaccination initial 
note, the veteran indicated that he was "unsure" if he had 
any skin problems.  Just prior to discharge, in May 2004, he 
indicated in a post deployment health assessment form that he 
did not have any skin diseases or rashes.  As such, the 
service treatment records fail to demonstrate that a chronic 
skin disorder was incurred in active service. 

In May 2005, nearly one year following separation from active 
service, the veteran sought treatment for a facial rash.  He 
indicated that he had a skin rash on his face which "started 
in Fort Bragg last year."  A June 2005 record noted "face, 
red, itchy rash;" however, a primary care follow up note 
from the same day reflected no lesions observed on the skin 
and no dryness.  In August 2005, the veteran's skin was 
negative for rashes or skin discoloration. 

The veteran underwent a VA examination in January 2006.  At 
that time, he reported alopecia, itching in the paranasal 
skin area, inguinal region, and both thighs in April 2004.  
He related using creams for his skin disorder.  A physical 
examination revealed seborrheic dermatitis, stable, 
controlled with treatment.  There was no rash at the time of 
the examination. 

Even acknowledging that the veteran has a recurrent rash, the 
evidence does not reflect that it is related to active duty.  
Given the lack of a skin disorder noted in service, the 
absence of an identified skin disorder for many months after 
service, and no medical nexus between the veteran's current 
skin disorder and active duty, the Board finds that equipoise 
is not shown and the benefit of the doubt rule does not 
apply.  As the weight of evidence is against the claim, the 
Board is unable to grant the benefit sought. 

With respect to both claims, the Board has considered the 
veteran's statements that his back and skin disorders began 
while he was in active duty.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

With respect to the low back claim, the Board finds that the 
veteran's reported history of continued a low back disorder 
since active service is inconsistent with the other evidence 
of record.  Indeed, while he stated that his disorder began 
in service, a specific medical opinion weighed against his 
statements.  

As to the claim for a skin disorder, the Board notes a 
statement made by the veteran in his May 2006 notice of 
disagreement in which he indicated that he was prescribed 
Zyrtec and Bacitracin Zinc ointment at Fort Bragg in November 
2003 for his dermatitis, and his statement that his skin rash 
on his face started in Fort Bragg.  It is common knowledge 
that Zyrtec is an antihistamine used for allergies and 
Bacitracin is an antibiotic cream.  

However, neither of these medications is consistent with the 
prescriptions that he is currently prescribed for his skin 
disorder nor are they necessarily reflective of a chronic 
skin disorder.  Therefore, even accepting that he was 
prescribed these medications while he was on active duty (not 
shown in the record), the common uses of these medications 
weighs against a finding of treatment for dermatitis in 
service.

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for a year 
following active duty discharge and finds his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with claims for benefits as less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements. 

Moreover, the Board has considered the veteran's statements 
that his current low back and skin disorders are related to 
active duty.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  In light of the above 
discussion, the Board concludes that the preponderance of the 
evidence is against the claims for service connection and 
there is no doubt to be otherwise resolved.  As such, the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Specifically, the RO has 
obtained VA outpatient treatment records. Additionally, a VA 
medical examination was completed in January 2006 with 
regards to his back and skin claims. A subsequent VA medical 
opinion was obtained in March 2006 with respect to his back 
claim. Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for a chronic low back disorder, claimed 
as degenerative changes, degenerative disc disease L4-L5, and 
L5-S1 is denied.

Service connection for a skin disorder, claimed as seborrheic 
dermatitis of the face is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


